ACCEPTED
                                                                                                                              05-15-00173-CV
                                                                                                                    FIFTH COURT OF APPEALS
                                                                                                                             DALLAS, TEXAS
                                                                                                                         2/10/2015 1:41:33 PM
                                                                                                                                   LISA MATZ
                                                                                                                                       CLERK




                                                         NO. 10-13809                           FILED IN
                                                                                         5th COURT OF APPEALS
                                                                                             DALLAS, TEXAS
JOHN T. SHARP AS ATTORNEY IN FACT FOR THOMAS                                             2/10/2015 1:41:33 PM
H. SHARP                                                                                       LISA MATZ
                                                                                                 Clerk
PLAINTIFFS                                                             IN THE DISTRICT COURT

                                                                       OF DALLAS COUNTY

                                                                       TEXAS

v.




ROBERT J. PITRE AND JORDAN PITRE
                                                                       298TH
DEFENDANT.                                                             JUDICIAL DISTRICT



                                                    NOTICE OF APPEAL

ROBERT J. PITRE AND JORDAN PITRE, Defendants below, desire to appeal from the judgment granting final judgment
that Defendants take title to property free and clear of liens, claims and interest of Defendant, have attorney’s fees, and cost,
and such other writs and process required to enforce the judgment rendered on November 14, 2014 by the Presiding Judge of
the 298th District Court, the Hon. Emily G. Tobolwsky. The appeal is taken to the Fifth Court of Appeals.

Respectfully submitted,



_______/s/_________________________
KEVIN S. WILEY, SR.
ATTORNEY FOR DEFENDANTS ROBERT J. PITRE AND JORDAN PITRE
THE WILEY LAW GROUP, PLLC
325 N. ST. PAUL STREET, SUITE 2750
Dallas, Texas 75202
(214) 537-9572 (M)
(469) 584-4016 (O)
(469) 584-4004 (F)
SBOT# 21470700
                                    Certificate of Service


I certify that a true and correct copy of this notice of appeal was served by electronic filing and
email to counsel for Defendants, to wit, Byron Kelley, Esq., Settle & Pou, 3333 Lee Parkway,
Eighth Floor, Dallas, Texas 75219
_____/s/___________________
Kevin S. Wiley, Sr., Esq.